Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-2009

Mikula v. Allegheny
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4023




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Mikula v. Allegheny" (2009). 2009 Decisions. Paper 1362.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1362


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                    _____________

                                          No. 07-4023
                                         _____________

                                     MARY LOU MIKULA,

                                                 Appellant

                                                 v.

                        ALLEGHENY COUNTY OF PENNSYLVANIA

                              ______________________________

                          SUR PETITION FOR PANEL REHEARING
                             ______________________________

                     Present: BARRY, SMITH, and GARTH, Circuit Judges


       Upon consideration of the petition for rehearing filed by appellant in the above-entitled
case having been submitted to the judges who participated in the decision of this Court, it is
hereby ADJUDGED that the petition for panel rehearing is GRANTED.


                                             BY THE COURT:

                                             /s/ D. Brooks Smith
                                             Circuit Judge
                                                         A True Copy :
DATED: May 15, 2009
tmk/cc: Dina R. Lassow, Esq.
        Caroline P. Liebenguth, Esq.
                                                                Marcia M . Waldron, Clerk